 
Exhibit 10.6
 
REGISTRATION RIGHTS AGREEMENT
 
This Registration Rights Agreement (this “Agreement”) is made and entered into
as of August 7, 2007, by and between eMagin Corporation, a Delaware corporation
(the “Company”), and Moriah Capital, L.P. (the “Lender”).
 
This Agreement is made pursuant to the Securities Issuance Agreement, dated as
of the date hereof, by and between the Lender and the Company (as amended,
modified or supplemented from time to time, the “Securities Issuance
Agreement”), and pursuant to the Loan and Security Agreement (the “Loan
Agreement”) referred to therein.
 
The Company and the Lender hereby agree as follows:
 
1.  Definitions. Capitalized terms used and not otherwise defined herein that
are defined in the Securities Issuance Agreement, shall have the meanings given
such terms in the Securities Issuance Agreement. Capitalized terms not defined
herein or in the Securities Issuance Agreement shall have the meaning set forth
in the Loan Agreement. As used in this Agreement, the following terms shall have
the following meanings:
 
“Commission” means the Securities and Exchange Commission.


“Common Stock” means shares of the Company’s common stock, par value $0.001 per
share.


“Effectiveness Date” means, with respect to the Registration Statement required
to be filed hereunder, a date no later than one hundred and twenty (120) days
following the date hereof.


“Effectiveness Period” shall have the meaning set forth in Section 2(a).


“Exchange Act” means the Securities Exchange Act of 1934, as amended, and any
successor statute.


“Filing Date” means with respect to the Registration Statement required to be
filed hereunder, a date no later than thirty (30) days following the date
hereof.


“Holder” or “Holders” means the Lender or any of its affiliates or transferees
to the extent any of them hold Registrable Securities.


“Indemnified Party” shall have the meaning set forth in Section 5(c).


“Indemnifying Party” shall have the meaning set forth in Section 5(c).


“Note” shall have the meaning set forth in the Securities Issuance Agreement.
 
 
 
 

--------------------------------------------------------------------------------


 
“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.


“Prospectus” means the prospectus included in the Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by the
Registration Statement, and all amendments and supplements to the Prospectus,
including post-effective amendments, and all material incorporated by reference
or deemed to be incorporated by reference in such Prospectus.


“Registrable Securities” means the shares of Common Stock (i) issued to the
Lender pursuant to the Stock Issuance Agreement (including shares to be issued
to the Lender on the date hereof and shares to be issued to the Lender upon an
extension of the original term of the Loan Agreement, if so extended), and (ii)
issuable upon the conversion of the Note.


“Registration Statement” means each registration statement required to be filed
hereunder, including the Prospectus, amendments and supplements to such
registration statement or Prospectus, including pre- and post-effective
amendments, all exhibits thereto, and all material incorporated by reference or
deemed to be incorporated by reference in such registration statement.


“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.


“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.


“Securities Act” means the Securities Act of 1933, as amended, and any successor
statute.


“Securities Issuance Agreement” shall have the meaning provided above.


“Trading Market” means any of the OTC Bulletin Board, NASDAQ Capital Market, the
Nasdaq National Market, the American Stock Exchange or the New York Stock
Exchange.


2.  Registration.
 
(a)  On or prior to the applicable Filing Date, the Company shall prepare and
file with the Commission a Registration Statement covering the Registrable
Securities for an offering to be made on a continuous basis pursuant to Rule
415. The Company shall use good faith efforts to include the Registrable
Securities in the Company’s Registration Statement on Form S-1 as filed with the
Commission on July 25, 2007. If such inclusion is not permitted by the selling
security holders thereunder, or is otherwise impractical, then the Registrable
Securities shall be included in the Company’s next succeeding registration
statement. The Registration Statement shall be on Form S-1 or SB-2. The Company
shall cause such Registration Statement to become effective and remain effective
as provided herein. The Company shall use its reasonable commercial efforts to
cause such Registration Statement to be declared effective under the Securities
Act as promptly as possible after the filing thereof, but in any event no later
than the Effectiveness Date. The Company shall use its reasonable commercial
efforts to keep such Registration Statement continuously effective under the
Securities Act until the date which is the earlier date of when (i) all
Registrable Securities have been sold or (ii) all Registrable Securities may be
sold immediately without registration under the Securities Act and without
volume restrictions pursuant to Rule 144(k), as determined by the counsel to the
Company pursuant to a written
 
2

--------------------------------------------------------------------------------


 
opinion letter to such effect, addressed and acceptable to the Company’s
transfer agent and the affected Holders (the “Effectiveness Period”).
Notwithstanding anything contained herein to the contrary, in the event that the
Commission limits the amount of Registrable Securities that may be sold by
selling security holders in a particular Registration Statement, or the
Commission takes the position that the all or a portion of the Registrable
Securities cannot be registered, the Company may exclude from such registration
statement the minimum number of Registrable Securities on behalf of the Lender
as is necessary to comply with such limitation by the Commission. In such event
the Company shall give the Lender prompt notice of the number of the Registrable
Securities so excluded. Further, and in addition to the foregoing, the Company
will not be liable for payment of any damages or penalties for any delay in
registration of the Registrable Securities in the event that such delay is due
to the fact that the SEC has limited the amount of Registrable Securities that
may be included and sold by selling security holders in the Registration
Statement pursuant to Rule 415 promulgated under the 1933 Act or any other
basis.
 
 
(c) Within 3 business days of the Effectiveness Date, the Company shall cause
its counsel to issue a blanket opinion in the form attached hereto as Exhibit A,
to the transfer agent stating that the shares are subject to an effective
registration statement and can be reissued free of restrictive legend upon
notice of a sale by the Lender and confirmation by the Lender that it has
complied with the prospectus delivery requirements, provided that the Company
has not advised the transfer agent orally or in writing that the opinion has
been withdrawn. Copies of the blanket opinion required by this Section 2(c)
shall be delivered to the Lender within the time frame set forth above.


 
3.  Registration Procedures. If and whenever the Company is required by the
provisions hereof to effect the registration of any Registrable Securities under
the Securities Act, the Company will, as expeditiously as possible:
 
(a)  prepare and file with the Commission the Registration Statement with
respect to such Registrable Securities, respond as promptly as possible to any
comments received from the Commission, and use its best efforts to cause the
Registration Statement to become and remain effective for the Effectiveness
Period with respect thereto, and promptly provide to the Lender copies of all
filings and correspondence relating thereto;
 
3

--------------------------------------------------------------------------------


(b)  prepare and file with the Commission such amendments and supplements to the
Registration Statement and the Prospectus used in connection therewith as may be
necessary to comply with the provisions of the Securities Act with respect to
the disposition of all Registrable Securities covered by the Registration
Statement and to keep such Registration Statement effective until the expiration
of the Effectiveness Period;
 
(c)  furnish to the Lender such number of copies of the Registration Statement
and the Prospectus included therein (including each preliminary Prospectus) as
the Lender may reasonably request to facilitate the public sale or disposition
of the Registrable Securities covered by the Registration Statement;
 
(d)  use its commercially reasonable efforts to register or qualify the Lender’s
Registrable Securities covered by the Registration Statement under the
securities or “blue sky” laws of such jurisdictions within the United States as
the Lender may reasonably request, provided, however, that the Company shall not
for any such purpose be required to qualify generally to transact business as a
foreign corporation in any jurisdiction where it is not so qualified or to
consent to general service of process in any such jurisdiction;
 
(e)  list the Registrable Securities covered by the Registration Statement with
any securities exchange/Trading Market on which the Common Stock of the Company
is then listed;
 
(f)  immediately notify the Lender, at any time when a Prospectus relating
thereto is required to be delivered under the Securities Act, of the happening
of any event of which the Company has knowledge, or has reason to know, as a
result of which the Prospectus contained in such Registration Statement, as then
in effect, includes an untrue statement of a material fact or omits to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading in light of the circumstances then existing; and
 
(g)  make available for inspection by the Lender and any attorney, accountant or
other representative retained by the Lender, all publicly available,
non-confidential financial and other records, pertinent corporate documents and
properties of the Company, and cause the Company’s officers, directors and
employees to supply all publicly available, non-confidential information
reasonably requested by the attorney, accountant or representative of the
Lender.
 
4.  Registration Expenses. All expenses relating to the Company’s compliance
with Sections 2 and 3 hereof, including, without limitation, all registration
and filing fees, printing expenses, counsel fees and disbursements and
independent public accountants for the Company, fees and expenses incurred in
connection with complying with state securities or “blue sky” laws, fees of any
Trading Market, transfer taxes, fees of transfer agents and registrars, fees of,
and disbursements incurred by, one counsel for the Holders to the extent such
counsel is required due to Company’s failure to meet any of its obligations
hereunder, are called “Registration Expenses.” All selling commissions
applicable to the sale of Registrable Securities, including, without limitation,
any fees and disbursements of any special counsel to the Holders beyond those
included in Registration Expenses, are called “Selling Expenses.” The Company
shall only be responsible for all Registration Expenses.
 
 
4

--------------------------------------------------------------------------------


 
5.  Indemnification.
 
(a)  In the event of a registration of any Registrable Securities under the
Securities Act pursuant to this Agreement, the Company will indemnify and hold
harmless the Lender, and its officers, directors, partners, managers and members
and each other person or entity, if any, who controls the Lender within the
meaning of the Securities Act, against any losses, claims, damages or
liabilities, joint or several, to which the Lender, or such persons or entities
may become subject under the Securities Act or otherwise, insofar as such
losses, claims, damages or liabilities (or Proceedings in respect thereof)
arising out of or are based upon any Registration Statement under which such
Registrable Securities were registered under the Securities Act pursuant to this
Agreement, any preliminary Prospectus or final Prospectus contained therein, or
any amendment or supplement thereof, or arise out of or are based upon any
document, information or material in connection therewith, and will reimburse
the Lender, and each such person or entity for any and all reasonable legal or
other expenses incurred by them in connection with investigating or defending
any such loss, claim, damage, liability or proceedings; provided, however, that
the Company will not be liable in any such case if and to the extent that any
such loss, claim, damage or liability arises out of or is based upon an untrue
statement or alleged untrue statement or omission or alleged omission so made in
conformity with information furnished by or on behalf of the Lender or any such
person or entity in writing specifically for use in any such document.
 
(b)  In the event of a registration of the Registrable Securities under the
Securities Act pursuant to this Agreement, the Lender will indemnify and hold
harmless the Company, and its officers, directors and each other person, if any,
who controls the Company within the meaning of the Securities Act, against all
losses, claims, damages or liabilities, joint or several, to which the Company
or such persons may become subject under the Securities Act or otherwise,
insofar as such losses, claims, damages or liabilities (or actions in respect
thereof) arise out of or are based upon any untrue statement or alleged untrue
statement of any material fact which was furnished in writing by the Lender to
the Company expressly for use in (and such information is contained in) the
Registration Statement under which such Registrable Securities were registered
under the Securities Act pursuant to this Agreement, any preliminary Prospectus
or final Prospectus contained therein, or any amendment or supplement thereof,
or arise out of or are based upon the omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, and will reimburse the Company and each such
person for any reasonable legal or other expenses incurred by them in connection
with investigating or defending any such loss, claim, damage, liability or
action, provided, however, that the Lender will be liable in any such case if
and only to the extent that any such loss, claim, damage or liability arises out
of or is based upon an untrue statement or alleged untrue statement or omission
or alleged omission so made in conformity with information furnished in writing
to the Company by or on behalf of the Lender specifically for use in any such
document. Notwithstanding the provisions of this paragraph, the Lender shall not
be required to indemnify any person or entity in excess of the amount of the
aggregate net proceeds received by the Lender in respect of Registrable
Securities in connection with any such registration under the Securities Act.
 
 
5

--------------------------------------------------------------------------------


 
(c)  Promptly after receipt by a party entitled to claim indemnification
hereunder (an “Indemnified Party”) of notice of the commencement of any
Proceeding, such Indemnified Party shall, if a claim for indemnification in
respect thereof is to be made against a party hereto obligated to indemnify such
Indemnified Party (an “Indemnifying Party”), notify the Indemnifying Party in
writing thereof, but the omission so to notify the Indemnifying Party shall not
relieve it from any liability which it may have to such Indemnified Party other
than under this Section and shall only relieve it from any liability which it
may have to such Indemnified Party under this Section if and to the extent the
Indemnifying Party is prejudiced by such omission. In case any such action shall
be brought against any Indemnified Party and it shall notify the Indemnifying
Party of the commencement thereof, the Indemnifying Party shall be entitled to
participate in and, to the extent it shall wish, to assume and undertake the
defense thereof with counsel satisfactory to such Indemnified Party, and, after
notice from the Indemnifying Party to such Indemnified Party of its election so
to assume and undertake the defense thereof, the Indemnifying Party shall not be
liable to such Indemnified Party under this Section for any legal expenses
subsequently incurred by such Indemnified Party in connection with the defense
thereof; if the Indemnified Party retains its own counsel, then the Indemnified
Party shall pay all reasonable fees, costs and expenses of such counsel,
provided, however, that, if the defendants in any such action include both the
Indemnified Party and the Indemnifying Party and the Indemnified Party shall
have reasonably concluded that there may be reasonable defenses available to it
which are different from or additional to those available to the Indemnifying
Party or if the interests of the Indemnified Party reasonably may be deemed to
conflict with the interests of the Indemnifying Party, the Indemnified Party
shall have the right to select one separate counsel and to assume such legal
defenses and otherwise to participate in the defense of such action, with the
reasonable expenses and fees of such separate counsel and other expenses related
to such participation to be reimbursed by the Indemnifying Party as incurred.
 
(d)  In order to provide for just and equitable contribution in the event of
joint liability under the Securities Act in any case in which either (i) the
Lender, or any officer, director, partner, member, manager or controlling person
or entity of the Lender, makes a claim for indemnification pursuant to this
Section but it is judicially determined (by the entry of a final judgment or
decree by a court of competent jurisdiction and the expiration of time to appeal
or the denial of the last right of appeal) that such indemnification may not be
enforced in such case notwithstanding the fact that this Section provides for
indemnification in such case, or (ii) contribution under the Securities Act may
be required on the part of the Lender or such officer, director, partner,
member, manager or controlling person or entity of the Lender in circumstances
for which indemnification is provided under this Section; then, and in each such
case, the Company and the Lender will contribute to the aggregate losses,
claims, damages or liabilities to which they may be subject (after contribution
from others) in such proportion so that the Lender is responsible only for the
portion represented by the percentage that the public offering price of its
securities offered by the Registration Statement bears to the public offering
price of all securities offered by such Registration Statement, provided,
however, that, in any such case, (A) the Lender will not be required to
contribute any amount in excess of the public offering price of all such
securities offered by it pursuant to such Registration Statement and (B) no
person or entity guilty of fraudulent misrepresentation (within the meaning of
Section 10(f) of the Act) will be entitled to contribution from any person or
entity who was not guilty of such fraudulent misrepresentation.
 
 
6

--------------------------------------------------------------------------------


 
6.  Representations and Warranties.
 
(a)  The Common Stock is registered pursuant to Section 12(b) or 12(g) of the
Exchange Act and, except with respect to certain matters which the Company has
disclosed to the Loan Agreement or the Securities Issuance Agreement, the
Company has timely filed all proxy statements, reports, schedules, forms,
statements and other documents required to be filed by it under the Exchange
Act. Each Financial Statement was, at the time of its filing, in compliance with
the requirements of its respective form and none of the Financial Statements,
nor the financial statements (and the notes thereto) included in the Financial
Statements, as of their respective filing dates, contained any untrue statement
of a material fact or omitted to state a material fact required to be stated
therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading. The financial
statements of the Company included in the Financial Statements comply as to form
in all material respects with applicable accounting requirements and the
published rules and regulations of the Commission or other applicable rules and
regulations with respect thereto. Such financial statements have been prepared
in accordance with U.S. generally accepted accounting principles (“GAAP”)
applied on a consistent basis during the periods involved (except (i) as may be
otherwise indicated in such financial statements or the notes thereto or (ii) in
the case of unaudited interim statements, to the extent they may not include
footnotes or may be condensed) and fairly present in all material respects the
financial condition, the results of operations and the cash flows of the Company
and its subsidiaries, on a consolidated basis, as of, and for, the periods
presented in each such Financial Statements.
 
(b)  The Common Stock is listed for trading on the OTC Bulletin Board and
satisfies all requirements for the continuation of such listing. The Company has
not received any notice that its Common Stock will be delisted from the OTC
Bulletin Board (except for prior notices which have been fully remedied) or that
the Common Stock does not meet all requirements for the continuation of such
listing.
 
(c)  Neither the Company, nor any of its affiliates, nor any person or entity
acting on its or their behalf, has directly or indirectly made any offers or
sales of any security or solicited any offers to buy any security under
circumstances that would cause the offering of the Securities pursuant to the
Securities Issuance Agreement and the Loan Documents to be integrated with prior
offerings by the Company for purposes of the Securities Act which would prevent
the Company from selling the Common Stock pursuant to Rule 506 under the
Securities Act, or any applicable exchange-related stockholder approval
provisions, nor will the Company or any of its affiliates take any action or
steps that would cause the offering of such Securities to be integrated with
other offerings.
 
 
7

--------------------------------------------------------------------------------


 
(d)  The Notes and the shares of Common Stock which the Lender may acquire
pursuant to the Notes are all restricted securities under the Securities Act as
of the date of this Agreement. The Company will not issue any stop transfer
order or other order impeding the sale and delivery of any of the Registrable
Securities at such time as such Registrable Securities are registered for public
sale or an exemption from registration is available, except as required by
federal or state securities laws.
 
(e)  The Company understands the nature of the Registrable Securities issuable
upon the conversion of the Notes and recognizes that the issuance of such
Registrable Securities may have a potential dilutive effect. The Company
specifically acknowledges that its obligation to issue the Registrable
Securities is binding upon the Company and enforceable regardless of the
dilution such issuance may have on the ownership interests of other shareholders
of the Company.
 
(f) Except for agreements made in the ordinary course of business, there is no
agreement that has not been filed with the Commission as an exhibit to a
registration statement or to a form required to be filed by the Company under
the Exchange Act, the breach of which could reasonably be expected to have a
material and adverse effect on the Company or subsidiaries, or would prohibit or
otherwise interfere with the ability of the Company to enter into and perform
any of its obligations under this Agreement in any material respect.
 
(g) The Company will at all times have authorized and reserved a sufficient
number of shares of Common Stock for the full conversion of the Notes.
 
7.  Miscellaneous.
 
(a)  Remedies. In the event of a breach by the Company of any of its obligations
under this Agreement, each Holder will be entitled to specific performance of
its rights under this Agreement.
 
(b)   Existing Registration Rights. Except as and to the extent specified in
Schedule 7(b) hereto, the Company has not previously entered into any agreement
granting any registration rights with respect to any of its securities to any
Person that have not been fully satisfied.
 
(c)  Compliance. Each Holder covenants and agrees that it will comply with the
prospectus delivery requirements of the Securities Act as applicable to it in
connection with sales of Registrable Securities pursuant to the Registration
Statement.
 
 
8

--------------------------------------------------------------------------------


 
(d)  Discontinued Disposition. Each Holder agrees by its acquisition of such
Registrable Securities that, upon receipt of a notice from the Company of the
occurrence of a Discontinuation Event (as defined below), such Holder will
forthwith discontinue disposition of such Registrable Securities under the
applicable Registration Statement until such Holder’s receipt of the copies of
the supplemented Prospectus and/or amended Registration Statement or until it is
advised in writing (the “Advice”) by the Company that the use of the applicable
Prospectus may be resumed, and, in either case, has received copies of any
additional or supplemental filings that are incorporated or deemed to be
incorporated by reference in such Prospectus or Registration Statement. The
Company may provide appropriate stop orders to enforce the provisions of this
paragraph. For purposes of this Section, a “Discontinuation Event” shall mean
(i) when the Commission notifies the Company whether there will be a “review” of
such Registration Statement and whenever the Commission comments in writing on
such Registration Statement (the Company shall provide true and complete copies
thereof and all written responses thereto to each of the Holders); (ii) any
request by the Commission or any other Governmental Authority for amendments or
supplements to such Registration Statement or Prospectus or for additional
information; (iii) the issuance by the Commission of any stop order suspending
the effectiveness of such Registration Statement covering any or all of the
Registrable Securities or the initiation of any Proceedings for that purpose;
(iv) the receipt by the Company of any notification with respect to the
suspension of the qualification or exemption from qualification of any of the
Registrable Securities for sale in any jurisdiction, or the initiation or
threatening of any Proceeding for such purpose; and/or (v) the occurrence of any
event or passage of time that makes the financial statements included in such
Registration Statement ineligible for inclusion therein or any statement made in
such Registration Statement or Prospectus or any document incorporated or deemed
to be incorporated therein by reference untrue in any material respect or that
requires any revisions to such Registration Statement, Prospectus or other
documents so that, in the case of such Registration Statement or Prospectus, as
the case may be, it will not contain any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading.
 
(e)  Piggy-Back Registrations. If at any time during the Effectiveness Period
there is not an effective Registration Statement covering all of the Registrable
Securities and the Company shall determine to prepare and file with the
Commission a registration statement relating to an offering for its own account
or the account of others under the Securities Act of any of its equity
securities, other than on Form S-4 or Form S-8 (each as promulgated under the
Securities Act) or their then equivalents relating to equity securities to be
issued solely in connection with any acquisition of any entity or business or
equity securities issuable in connection with stock option or other employee
benefit plans, then the Company shall send to each Holder written notice of such
determination and, if within 15 days after receipt of such notice, any such
Holder shall so request in writing, the Company shall use its best efforts to
include in such registration statement all or any part of such Registrable
Securities such holder requests to be registered to the extent the Company may
do so without violating registration rights of others which exist as of the date
of this Agreement, subject to customary underwriter cutbacks applicable to all
holders of registration rights and subject to obtaining any required the consent
of any selling stockholder(s) to such inclusion under such registration
statement.
 
 
9

--------------------------------------------------------------------------------


 
(f)  Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented unless
the same shall be in writing and signed by the Company and the Holders of the
then outstanding Registrable Securities. Notwithstanding the foregoing, a waiver
or consent to depart from the provisions hereof with respect to a matter that
relates exclusively to the rights of certain Holders and that does not directly
or indirectly affect the rights of other Holders may be given by Holders of at
least a majority of the Registrable Securities to which such waiver or consent
relates; provided, however, that the provisions of this sentence may not be
amended, modified, or supplemented except in accordance with the provisions of
the immediately preceding sentence.
 
(g)  Notices. Any notice or request hereunder may be given to the Company or the
Lender at the respective addresses set forth below or as may hereafter be
specified in a notice designated as a change of address under this Section. Any
notice or request hereunder shall be given by registered or certified mail,
return receipt requested, hand delivery, overnight mail, Federal Express or
other national overnight next day carrier (collectively, “Courier”). Notices and
requests shall be deemed delivered upon receipt. The address for such notices
and communications shall be as follows:
 
If to the Company:
10500 N.E. 8th Street
Suite 1400
Bellevue, Washington 12533
Attention: John Atherly
 
 
with a copy to:
 
 
Sichenzia Ross Friedman Ference LLP
61 Broadway
New York, New York 10006
Attention: Richard A. Friedman, Esq.
 
 
If to Lender:
685 Fifth Avenue
New York, New York 10022
Attention: Greg Zilberstein
 
 
with a copy to:
 
 
Cohen Tauber Spievack & Wagner LLP
420 Lexington Avenue
Suite 2400
New York, New York 10170
Attention: Adam Stein, Esq.
If to any other Person who is then the registered Holder:
 
To the address of such Holder as it appears in the stock transfer books of the
Company



or such other address as may be designated in writing hereafter in accordance
with this Section by such Person.
 
 
10

--------------------------------------------------------------------------------


 
(h) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns of each of the parties and
shall inure to the benefit of each Holder. The Company may not assign its rights
or obligations hereunder without the prior written consent of each Holder. Each
Holder may assign their respective rights hereunder in the manner and to Persons
as permitted under the Loan Documents.
 
(i) Execution and Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and, all of which taken together shall constitute one and the same Agreement. In
the event that any signature is delivered by facsimile or electronic
transmission, such signature shall create a valid binding obligation of the
party executing (or on whose behalf such signature is executed) the same with
the same force and effect as if such facsimile or electronic signature were the
original thereof.
 
(j) Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof. Each party
agrees that all Proceedings concerning the interpretations, enforcement and
defense of the transactions contemplated by this Agreement shall be commenced
exclusively in the state and federal courts sitting in the City of New York,
Borough of Manhattan. Each party hereto hereby irrevocably submits to the
exclusive jurisdiction of the state and federal courts sitting in the City of
New York, Borough of Manhattan for the adjudication of any dispute hereunder or
in connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any
Proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such Proceeding is improper. Each party hereto hereby
irrevocably waives personal service of process and consents to process being
served in any such Proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. Each party hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any legal proceeding arising out of or relating to
this Agreement or the transactions contemplated hereby. (k) Cumulative Remedies.
The remedies provided herein are cumulative and not exclusive of any remedies
provided by law or in equity.
 
(l) Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their reasonable efforts to find and employ an alternative means to achieve the
same or substantially the same result as that contemplated by such term,
provision, covenant or restriction. It is hereby stipulated and declared to be
the intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.
 
(j) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.
 


11

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.
 
 
 
 
 
 
EMAGIN CORPORATION
 
 
 
 
 
 
 
By:  
/s/ K.C. Park 
 

--------------------------------------------------------------------------------

Name: K.C. Park
Title: Interim CEO
 
 
 
MORIAH CAPITAL, L.P.
 
By: Moriah Capital Management, L.P.,
General Partner
 
By: Moriah Capital Management, GP, LLC,
General Partner
 
 
 
 
 
 
 
 
 
 
 
 
 
By:  
/s/ Alexandre Speaker
 

--------------------------------------------------------------------------------

Name: Alexandre Speaker
Title: General Partner





12

--------------------------------------------------------------------------------


 
 
EXHIBIT A
 




[DATE]


[TRANSFER AGENT]
[ADDRESS]


Attn: [_________________]
Ladies and Gentlemen:
 
As counsel to eMagin Corporation, a Delaware corporation (the “Company”), we
have been requested to render our opinion to you in connection with the resale
by [____________] (the “Selling Stockholder”), of an aggregate of [__________]
shares (the “Shares”) of the Company’s Common Stock.
 
A Registration Statement on Form [___] under the Securities Act of 1933, as
amended (the “Act”), with respect to the resale of the Shares was declared
effective by the Securities and Exchange Commission on [DATE]. Enclosed is the
Prospectus dated [DATE]. We understand that the Shares are to be offered and
sold in the manner described in the Prospectus.
 
Based upon the foregoing, upon request by the Selling Stockholder at any time
while the registration statement remains effective, it is our opinion that the
Shares have been registered for resale under the Act and new certificates
evidencing the Shares upon their transfer or re-registration by the Selling
Stockholder may be issued without restrictive legend. We will advise you if the
registration statement is not available or effective at any point in the future.
 
 
 
 
 
Very truly yours,
 
 
 
 
 
 
 
By:  
/s/ 
 

--------------------------------------------------------------------------------

[COMPANY COUNSEL]
 
 



 


13



 